Citation Nr: 1420156	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for benign prostrate hypertrophy (BPH), to include as secondary to herbicides.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicides.

4.  Entitlement to service connection for chronic throat infections.

5.  Entitlement to service connection for a lung disability.

6.  Entitlement to service connection for a chronic cough.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, including service in Vietnam.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for BPH, diabetes mellitus, chronic throat infections, a lung disability, and a chronic cough are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a low back disability.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 U.S.C.A. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a May 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2009, which was prior to the August 2009 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The May 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs), and postservice private and VA treatment records are associated with the record.  
The RO did not arrange for a VA examination/opinion as to the claim for a low back disability.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a current low back disability, an examination to secure a nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a low back disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
	
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that he has a low back disability due to service.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran's STRs are silent for complaints, treatment, or diagnosis related to the back, with the exception of a March 1969 record noting that the Veteran hit his back on a table and experienced back pain for 3-4 days.  The impression was a muscle spasm.  Another March 1969 record noted lumbar pain for 5 days with an impression of muscle strain.  On April 1970 periodic examination, the Veteran's spine was normal on clinical evaluation.  On associated report of medical history, he specifically denied recurrent back pain.  On March 1971 separation examination, his spine was again normal on clinical evaluation.

In May 1989, a private treatment record notes that the Veteran hurt his back 3 weeks prior.  A November 2003 private treatment record notes that the Veteran fell off a ladder 4 days prior and had an abrasion to the left side of his lumbar spine.

The Board has considered the Veteran's statements that he has a low back disability that was caused or aggravated by service.  However, although he is competent to testify to symptoms such as back pain, the diagnosis of a low back disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of a low back disability has no probative value.

Additionally, the Board acknowledges the Veteran's postservice reports of back pain (following postservice injuries); however, in this regard, the Board notes that complaints of pain alone are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a low back disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The appeal seeking service connection for a low back disability is denied.


REMAND

The Veteran contends that he has "prostate problems" due to service, and specifically as due to exposure to herbicides in Vietnam.  Postservice treatment records reflect a current diagnosis of BPH.  As noted above, he has confirmed Vietnam service and thus, exposure to herbicides is presumed.  Under these circumstances, the Board finds that a VA examination with opinion is necessary to assist the Veteran with his appeal.

With regard to the Veteran's claim for diabetes mellitus as due to exposure to herbicides in Vietnam, a July 2009 VA treatment record notes slightly elevated blood sugar and an April 2010 record notes that the Veteran has "unconfirmed diabetes diagnosis at the present time or incorrect diagnosis of diabetes."  It is unclear whether the Veteran currently has a diagnosis of diabetes, and if so, whether such is related to service, to include exposure to herbicides.  Accordingly, further medical guidance is needed.

The Veteran also claimed service connection for chronic throat infections, a lung disability, and a chronic cough.  His STRs contain notations of respiratory complaints and treatment, include complaints of sore throat and cough, and an assessment of an upper respiratory infection.  His postservice treatment records (beginning in 1978) note complaints and treatment for colds, coughing, throat discomfort/sore throat, allergic rhinitis, sinus problems, swollen tonsils, sinusitis, chest congestion, pharyngitis, pus pockets in throat, and lungs filled with fluid

Here, the Board finds that it is unclear which disability or disabilities the Veteran currently has and which impairment (if any) is associated with such chronic disability(ies).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, a VA examination to secure medical guidance in these matters is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's currently diagnosed BPH.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's BPH is due to service, to include exposure to herbicides therein?

The examiner should provide a complete rationale for all opinions offered.

3.  Schedule the Veteran for an appropriate VA examination for his claimed diabetes mellitus disability. The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Is a medical diagnosis of diabetes mellitus warranted?  If so, is it Type II?

(b)  If a form of diabetes other than type II is diagnosed, is it at least as likely as not (a 50% or better probability) related to the Veteran's service, to include exposure to herbicides therein?

The examiner should provide a complete rationale for all opinions offered.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by chronic throat infections, lung/respiratory complaints, and/or a chronic cough.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each respiratory/lung disability entity found.

(b)  If a chronic disability(ies) is diagnosed, please identify any and all impairment (symptoms) associated with such.

(c)  As to each chronic disability diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to service, to include exposure to herbicides therein. 

The rationale for all opinions should be thoroughly explained.  The discussion should reflect consideration of the Veteran's complaints and treatment noted in his STRs, the postservice complaints and treatment, and the Veteran's lay statements.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


